--------------------------------------------------------------------------------

AMENDMENT TO EMPLOYMENT AGREEMENT

THIS AMENDMENT (the “Amendment”) amends the employment agreement entered into
between Blue Sphere Corporation and Shlomo Palas dated March 3, 2010 and is made
this 18th day of May, 2010 (the “Effective Date”).

BETWEEN:

Blue Sphere Corporation, a Nevada company with a business office in Hong Kong
(formerly Jin Jie Corp.),

(the “Company”)

AND:

Shlomo Palas, an individual currently residing at Rosh Ha’ayin, Israel.

(the “Executive”)

WHEREAS:

A.     the parties hereto wish to amend the employment agreement executed
between them and dated March 3, 2010, attached hereto as Annex A (the
“Employment Agreement”).

NOW THEREFORE THIS AMENDMENT WITNESSES that, in consideration for the promises
and the mutual covenants and agreements herein contained, the parties hereto
covenant and agree as follows:

ARTICLE 1
AMENDMENT OF SECTION 2.2(C) OF THE EMPLOYMENT AGREEMENT

1.1

Section 2.2(c) of the Employment Agreement shall be amended with the addition of
a Section 2.2(c)(iii).

    1.2

Section 2.2(c) of the Employment Agreement shall be read as if Section
2.2(c)(iii) immediately follows Section 2.2(c)(ii) with the following provision:

   

"any completed transaction effecting a merger, consolidation, reorganization,
restructuring; purchase of substantially all of another entity or such entity's
assets, business properties or securities; or purchase by the Company of such
other entity's business unit, which transaction creates the result that the
Company's shareholders immediately prior to such transaction do not own a
majority of the shares in either the Company or any surviving entity immediately
after the transaction; but does not include a transaction which is normally
considered a pure financing, being issuance of shares for cash."


--------------------------------------------------------------------------------

2

ARTICLE 2

NO FURTHER CHANGES

2.1

Other than the specific amendment agreed upon herein, all other terms of the
Employment Agreement shall remain unchanged, shall be in full force and effect,
and shall govern this Amendment.

ARTICLE 3

COUNTERPARTS

3.1

This Amendment may be executed in counterparts, which taken together shall
constitute a single document.

ARTICLE 4

GOVERNING LAW

4.1

This Amendment will be construed and interpreted in accordance with the laws of
the State of Israel applicable therein, and each of the parties hereto expressly
attorns to the jurisdiction of the courts of the State of Israel. The sole and
exclusive place of jurisdiction in any matter arising out of or in connection
with this Amendment will be the applicable Tel-Aviv court.

IN WITNESS WHEREOF the parties hereto have executed this Amendment effective as
of the date and year first above written.

Per: /s/ S. Palas   /s/ S. Palas                     Blue Sphere Corporation  
Shlomo Palas         Name: Shlomi Palas             Title: CEO    


--------------------------------------------------------------------------------

3

ANNEX A
EMPLOYMENT AGREEMENT

THIS AGREEMENT made this 3rd day of March, 2010 (the “Effective Date”).

BETWEEN:

Blue Sphere Corporation, a Nevada company with a business office in Hong Kong
(formerly Jin Jie Corp.),

(the “Company”)

AND:

Shlomo Palas, an individual currently residing at Rosh Ha’ayin, Israel.

(the “Executive”)

WHEREAS:

A. The Company has, subject to the completion of certain conditions by the
Company, agreed to engage the Executive to serve in the role of the Chief
Executive Officer of the Company;

B. The Executive and the Company wish to formally record the terms and
conditions upon which the Executive will be employed by the Company and that
each of the Company and the Executive have agreed to the terms and conditions
set forth in this Agreement, as evidenced by their execution hereof; and

C. “PDD” means a document, prepared by an outsourced professional entity that
presents information on the essential technical and organizational aspects of a
project activity and is used for the registration of the project with the
UNFCCC. The PDD contains information on the project activity, the approved
baseline methodology applied to the project activity, and the approved
monitoring methodology applied to the project. It discusses and justifies the
choice of baseline methodology and the applied monitoring concept, including
monitoring data and calculation methods.

NOW THEREFORE THIS AGREEMENT WITNESSES that, in consideration of the premises
and the mutual covenants and agreements herein contained, the parties hereto
covenant and agree as follows:

ARTICLE 1
CONTRACT FOR SERVICES

1.1 Engagement of Executive. The Company hereby agrees to employ the Executive
in accordance with the terms and provisions hereof.


--------------------------------------------------------------------------------

2

(a)

Term. Unless terminated earlier in accordance with the provisions hereof, the
term of employment under this Agreement will commence on the date of execution
hereof (the “Commencement Date”) and will continue for a period of two (2) years
from the Commencement Date (the “Term”). The Term will terminate immediately
unless the following conditions are satisfied on or before April 15, 2010 or on
an extended date as per 1.1(b) below, and in such case, this Agreement will be
null and void ab initio:

                (i)

the Company has entered into two (2) fully-executed agreements with two separate
parties, each unrelated and arm’s length to each other and to the Chairman, for
carbon credit services; and

          (ii)

the Company has entered into two (2) signed memorandums of understanding with
two separate parties, each unrelated and arm’s length to each other and to the
Chairman, for carbon credit services;

          (b)

However, notwithstanding the above, if receipt of $500,000 less legal fees
deducted (to a maximum of $50,000) necessary for the operation of the activities
of an Israeli Subsidiary of the Company (the “Israeli Subsidiary”) via a
shareholders loan or capital injection by the Company (the “Funds”) in the bank
account of the Israeli Subsidiary (the “Bank Account”) is delayed beyond March
1, 2010, then the date of April 15TH 2010, shall be extended on a day for day
basis, until the funds are received in the Bank Account.

          1.2

Service. The Executive agrees to faithfully, honestly and diligently serve the
Company and to devote the Executive’s time, attention and best efforts to
further the business and interests of the Company during the Term. The Company
acknowledges that the Executive is engaged in other business activities that
commenced prior to this agreement and the Executive declares that these other
activities will not be an obstacle to the commitments he is undertaking under
this agreement.

          1.3

Duties. The Executive’s services hereunder will be provided on the basis of the
following terms and conditions:

          (a)

Reporting directly to the Board of Directors of the Company, the Executive will
serve as the Chief Executive Officer of the Company;

          (b)

The Executive will be responsible for setting the overall corporate direction
for the Company, including establishing and maintaining budgets for the Company
and ensuring the Company has adequate capital for its operations, marketing and
general corporate activities, all subject to any applicable law and to
instructions provided by the Board of Directors of the Company from time to
time;

         

The Executive will plan and direct the organization's activities to achieve
stated/agreed targets and standards for financial and trading performance,
quality, culture and legislative adherence.


--------------------------------------------------------------------------------

3

He will recruit, select and develop executive team members and direct functions
and performance via the executive team.

        (c)

The Executive will play a leading role in fundraising activities

        (d)

The Executive will faithfully, honestly and diligently serve the Company and
cooperate with the Company and utilize maximum professional skill and care to
ensure that all services rendered hereunder are to the satisfaction of the
Company, acting reasonably, and the Executive will provide any other services
not specifically mentioned herein, but which by reason of the Executive’s
capability, the Executive knows or ought to know to be necessary to ensure that
the best interests of the Company are maintained.

        (e)

The Executive will assume, obey, implement and execute such duties, directions,
responsibilities, procedures, policies and lawful orders as may be determined or
given from time to time by the Company.

        (f)

The Executive will report the results of his duties hereunder to the Company as
it may request from time to time.

ARTICLE 2
COMPENSATION

2.1

Remuneration.

      (a)

For services rendered by the Executive during the Term, the Executive will be
paid a monthly remuneration, payable within 10 days after the end of each month
against an invoice, at a gross monthly rate of US$10,000 + VAT (the “Fee”).
Subsequently, the Fee will increase to a gross monthly rate of USD $15,000 + VAT
upon the completion of PDDs for two projects. The Fee will be paid in NIS
translated pursuant to the official representative rate of exchange of the US$
as published by the Bank of Israel on the payment date. Any deductions required
to be made by the Company and submitted to relevant tax or other authorities
will be deducted at source. Payments may be made through an Israeli Subsidiary.

      (b)

The Executive’s position with the Company is included among the positions of
management or those requiring a special degree of personal trust, and the
Company is not able to supervise the number of working hours of the Executive;
therefore the provisions of the Israel Hours of Work and Rest Law - 1951, will
not apply to the Executive and he will not be entitled to any additional
remuneration whatsoever for his work with the exception of that specifically set
out in this Agreement.

      2.2

Stock Options.

      (a)

“Executive’s Stock Options”: For the purposes of this Agreement, “Executive’s
Stock Options” means nine (9%) percent of the common shares in the capital of
the Company as of the Effective Date to vest in accordance with this paragraph
2.2 and the Company’s Stock Option Plan.


--------------------------------------------------------------------------------

4

(b)

As of the Commencement Date, the Company will grant to the Executive the
Executive’s Stock Options, exercisable at a price of $0.001 per share for a term
of two years from the Commencement Date. At the end of each 3 months’ employment
hereunder, 12.5% of the Executive’s Stock Options shall vest. Other than in
paragraph 2.2(c), common shares issued on exercise of the Executive’s Stock
Options may not be sold for two years after the Effective Date.

      (c)

Notwithstanding the foregoing, all of the Executive’s Stock Options will vest
upon: (i) the Company ending the Executive’s employment pursuant to paragraph
5.3 hereunder without cause; or (ii) an event of a merger or acquisition by a
third party of substantially all the Company or other “exit event” for all
shareholders of the Company (each such event an “Exit”), in which Exit the
Executive will be entitled to exercise his Executive’s Stock Options and join
with customary rights of “tag-along” and shall consequently be entitled to sell
the entirety of his common shares at the Exit price per share of the selling
shareholders in such Exit. Notwithstanding section (ii) above, in the event of
an Exit where the Executive is requested to remain employed by the Company on
terms no less favorable to him than under this Agreement but he refuses to
remain so employed, the Executive’s Stock Options will vest as per paragraph
2.2(b).

      (d)

The terms regarding the Executive’s Stock Options shall be documented in a
formal option agreement between the Company and the Executive in the form
appended as Schedule “A” to be executed simultaneously with this Agreement.

      2.3

Incentive Plans The Executive will be entitled to participate in any bonus plan
or incentive compensation plans for its employees, adopted by the Company.

      2.4

Expenses. The Executive will be reimbursed by the Company for all reasonable
business expenses incurred by the Executive and pre-approved by the board in
connection with his duties within previously approved budgets upon submission of
a monthly statement of expenses. This includes, but not only, payments of
expenses incurred when traveling abroad, per diem payments for travel abroad
according to the rules set forth by the Israeli Tax Authorities and others.

      2.5

Vacation; Recreation Pay. The Executive will be entitled to cumulative paid
vacations of twenty (20) days per year. In addition, the Executive will be
entitled to sick leave according to applicable law, but will not be entitled to
Recreation Pay. The Executive will not be entitled to any other benefits
whatsoever.


--------------------------------------------------------------------------------

5

2.6

Annual Review. The compensation payable and the method of payment to the
Executive under this Article 2 will be reviewed after 1 year from the date of
this agreement by the Board of the Company.

ARTICLE 3
INSURANCE AND BENEFITS

3.1

Liability Insurance Indemnification. The Company will insure the Executive
(including his heirs, executors and administrators) with coverage under a
standard directors' and officers' liability insurance policy at the Company's
expense.

ARTICLE 4
CONFIDENTIALITY AND NON-COMPETITION

4.1

Maintenance of Confidential Information.

      (a)

“Confidential Information”: For the purposes of this Agreement, “Confidential
Information” shall include all information of a confidential nature, that has
been or will be disclosed to the Executive by the Company or any person or
entity on its behalf, and includes, without limitation, any and all
developments, trade secrets, inventions, innovations, techniques, processes,
formulas, drawings, designs, products, systems, creations, improvements,
documentation, data, specifications, technical reports, customer lists, supplier
lists, distributor lists, distribution channels and methods, retailer lists,
reseller lists, employee information, financial information, sales or marketing
plans, competitive analysis reports and any other thing or information
whatsoever, whether copyrightable or uncopyrightable or patentable or
unpatentable.

      (b)

The Executive acknowledges that, in the course of employment hereunder, the
Executive will, either directly or indirectly, have access to and be entrusted
with Confidential Information (whether oral, written or by inspection) relating
to the Company or its respective affiliates, associates or customers.

      (c)

The Executive acknowledges that the Company’s Confidential Information
constitutes a proprietary right, which the Company is entitled to protect.
Accordingly, the Executive covenants and agrees that, during the Term and for a
period of two years thereafter, the Executive will keep in strict confidence the
Company’s Confidential Information and will not, without prior written consent
of the Company, disclose, use or otherwise disseminate the Company’s
Confidential Information, directly or indirectly, to any third party.

      (d)

The Executive agrees that, upon termination of his services for the Company, he
will immediately surrender to the Company all Company Confidential Information
then in his possession or under his control.


--------------------------------------------------------------------------------

6

4.2

Exceptions. The general prohibition contained in Section 4.1 against the
unauthorized disclosure, use or dissemination of the Company’s Confidential
Information will not apply in respect of any Company Confidential Information
that:

      (a)

is available to the public generally;

      (b)

becomes part of the public domain through no fault of the Executive;

      (c)

is already in the lawful possession of the Executive at the time of receipt of
the Company’s Confidential Information; or

      (d)

is compelled by applicable law to be disclosed, provided that the Executive
gives the Company prompt written notice of such requirement prior to such
disclosure and provides assistance at the request and expense of the Company, in
obtaining an order protecting the Company’s Confidential Information from public
disclosure.

      4.3

Fiduciary Obligation. The Executive declares that the Executive’s relationship
to the Company is that of fiduciary, and the Executive agrees to act towards the
Company and otherwise behave as a fiduciary of the Company.

      4.4

Non Competition. The Executive agrees and undertakes that he will not, so long
as he is employed by the Company and for a period of 12 months following
termination of his employment for whatever reason, directly or indirectly, as
owner, partner, joint venture, stockholder, employee, broker, agent, principal,
corporate officer, director, licensor or in any other capacity whatever engage
in, become financially interested in, be employed by, or have any connection
with any business or venture that competes with the Company’s business,
including any business which, when this Agreement terminates, the Company
contemplates in good faith to be materially engaged in within 12 months
thereafter, provided that the Company has taken demonstrable actions to promote
such engagement or that the Company’s Board of Directors has adopted a
resolution authorizing such actions prior to the date of termination; provided,
however, that Executive may own securities of any corporation which is engaged
in such business and is publicly owned and traded but in an amount not to exceed
at any one time one percent (1%) of any class of stock or securities of such
company, so long as he has no active role in the publicly owned and traded
company as director, employee, consultant or otherwise.

      4.5

No Solicitation.

      (a)

“Customer”: For the purposes of this Agreement, “Customer” means any Person who
is, at any time during the Term and for a period of 12 months following
termination of the Executive’s employment for any reason, a customer of the
Company or any of its affiliates that the Executive knew or ought reasonably to
have known was a customer of the Company or any of its affiliates, or any Person
with whom contact is made during such period for the purpose of persuading such
Person to become a customer of the Company or any of its affiliates, provided
that the Executive knew or ought reasonably to have know such contact was made.


--------------------------------------------------------------------------------

7

(b)

“Person”: For the purposes of this Agreement, “Person” means an individual,
corporation, partnership, trustee, trust, unincorporated association,
organization, syndicate, joint venture, limited liability company, executor,
administrator or other legal or personal representative, government entity or
any other entity recognized by law.

        (c)

The Executive covenants and undertakes that he will not, at any time during the
Term and for a period of 12 months following termination of his employment for
any reason, directly or indirectly, in any way:

        (i)

solicit, hire or engage the services of any employee or consultant the Company
or its affiliates or persuade or attempt to persuade any such individual to
terminate his employment or relationship with the Company or any of its
Affiliates;

        (ii)

persuade or attempt to persuade any Customer to restrict, limit or discontinue
purchasing or retaining the services provided by the Company or any of its
affiliates to any such Customer or to reduce the amount of business which any
such Customer has customarily done, or contemplates doing, with the Company or
any of its affiliates in respect of the Company’s business, or to solicit or
take away, or attempt to solicit or take away, from the Company or any of its
affiliates any of its Customers in respect of the Company’s business.

        4.6

Remedies. The parties to this Agreement recognize that any violation or
threatened violation by the Executive of any of the provisions contained in this
Article 4 will result in immediate and irreparable damage to the Company and
that the Company could not adequately be compensated for such damage by monetary
award alone. Accordingly, the Executive agrees that, in the event of any such
violation or threatened violation, the Company will, in addition to any other
remedies available to the Company at law or in equity, be entitled as a matter
of right to apply to such relief by way of restraining order, temporary or
permanent injunction and to such other relief as any court of competent
jurisdiction may deem just and proper.

        4.7

Reasonable Restrictions. The Executive agrees that all restrictions in this
Article 4 are reasonable and valid in order to protect the business and
proprietary interests of the Company, both as to the duration of time and any
geographic limitation therein provided, based on the present business, plans and
prospects of the Company and that compliance with the provisions of this
Agreement will be unduly burdensome on him or deprive him of a means of
livelihood.


--------------------------------------------------------------------------------

8

ARTICLE 5
TERMINATION

5.1

Definitions

        (a)

“Cause”: For the purposes of this Agreement, “Cause” means that the Executive
has:

        (i)

committed an intentional act of fraud, embezzlement or theft in connection with
the Executive’s duties or in the course of the Executive’s employment with the
Company;

        (ii)

intentionally and wrongfully damaged property of the Company, or any of its
respective affiliates, associates or customers;

        (iii)

intentionally or wrongfully disclosed any of the Confidential Information;

        (iv)

made material personal benefit at the expense of the Company without the prior
written consent of the management of the Company;

        (v)

accepted shares or options or any other gifts or benefits from a vendor without
the prior written consent of the management of the Company;

        (vi)

fundamentally breached any of the Executive’s material covenants contained in
this Agreement; or

        (vii)

willfully and persistently, without reasonable justification, failed or refused
to follow the lawful and proper directives of the Company specifying in
reasonable detail the alleged failure or refusal and after a reasonable
opportunity for the Executive to cure the alleged failure or refusal.

        (b)

“Terminated For No Cause”. For the purposes of this Agreement, “Terminated For
No Cause” means any event of termination that is not a result of the events
described in clause 5.1(a) above.

        (c)

“Intentional”: For the purposes of this Agreement, an act or omission on the
part of the Executive will not be deemed “intentional,” if it was due to an
error in judgment or negligence, but will be deemed “intentional” if done by the
Executive not in good faith and without reasonable belief that the act or
omission was in the best interests of the Company, or its respective affiliates,
associates or customers.

        (d)

“Disability”: For the purposes of this Agreement, "Disability" will mean any
physical or mental illness or injury as a result of which the Executive remains
absent from work for a period of six (6) successive months, or an aggregate of
six (6) months in any twelve (12) month period. Disability will occur upon the
end of such six-month period.


--------------------------------------------------------------------------------

9

5.2 Termination For Cause or Disability. This Agreement may be terminated at any
time by the Company without notice, for Cause or in the event of the Disability
of Executive.

5.3 Termination For No Cause. This agreement may be Terminated For No Cause by
any of the parties with a prior notice of 6 months if terminated within a period
of 24 months from the closing date or with a notice of 3 months if terminated
after 24 months from the closing date. During the notice period, both parties to
this Agreement will fulfil their duties and obligations under this Agreement.

5.4 Severance for Termination With Cause. If the Company terminates the
Executive’s employment for Cause, then the Company will not be obligated to pay
the Executive any severance payments or provide any notice whatsoever to the
Executive.

5.5 Limitation of Damages. It is agreed that, in the event of termination of
employment, neither the Company, nor the Executive will be entitled to any
notice, or payment in excess of that specified in this Article 5.

5.6 Return of Materials. Within three (3) days of any termination of employment
hereunder, or upon any request by the Company at any time, the Executive will
return or cause to be returned any and all Confidential Information and other
assets of the Company (including all originals and copies thereof), which
“assets” include, without limitation, hardware, software, keys, security cards
and backup tapes that were provided to the Executive either for the purpose of
performing the employment services hereunder or for any other reason. The
Executive acknowledges that the Company’s Confidential Information and the
assets are proprietary to the Company, and the Executive agrees to return them
to the Company in the same condition as the Executive received such Confidential
Information and assets.

5.7 Effect of Termination. Sections 4, 5.5 and 8.11 hereto will remain in full
force and effect after termination of this Agreement, for any reason whatsoever

ARTICLE 6
MUTUAL REPRESENTATIONS

6.1

The Executive represents and warrants to the Company that the execution and
delivery of this Agreement and the fulfillment of the terms hereof

      (a)

will not constitute a default under or conflict with any agreement or other
instrument to which he is a party or by which he is bound, and

      (b)

do not require the consent of any person or entity.

      6.2

The Company represents and warrants to Executive that this Agreement has been
duly authorized, executed and delivered by the Company and that the fulfillment
of the terms hereof


--------------------------------------------------------------------------------

10

(a)

will not constitute a default under or conflict with any agreement of other
instrument to which it is a party or by which it is bound, and

      (b)

do not require the consent of any person of entity.

      6.3

Each party hereto warrants and represents to the other that this Agreement
constitutes the valid and binding obligation of such party enforceable against
such party in accordance with its terms subject to applicable bankruptcy,
insolvency, moratorium and similar laws affecting creditors' rights generally,
and subject, as to enforceability, to general principles of equity (regardless
if enforcement is sought in proceeding in equity or at law).

ARTICLE 7
NOTICES

7.1

Notices. All notices required or allowed to be given under this Agreement must
be made either personally by delivery to or by facsimile transmission to the
address as hereinafter set forth or to such other address as may be designated
from time to time by such party in writing:

        (a)

in the case of the Company, to:

Blue Sphere Corporation
409 - 4th Floor, Tsui King House
Choi Hung Estate
Hong Kong
Attn: Cally Lai

(b)

and in the case of the Executive, to the Executive’s last residence address
known to the Company.

      7.2

Change of Address. Any party may, from time to time, change its address for
service hereunder by written notice to the other party in the manner aforesaid.

ARTICLE 8
GENERAL

8.1

Entire Agreement. As of from the date hereof, any and all previous agreements,
written or oral between the parties hereto or on their behalf relating to the
employment of the Executive by the Company are null and void. The parties hereto
agree that they have expressed herein their entire understanding and agreement
concerning the subject matter of this Agreement and it is expressly agreed that
no implied covenant, condition, term or reservation or prior representation or
warranty will be read into this Agreement relating to or concerning the subject
matter hereof or any matter or operation provided for herein.


--------------------------------------------------------------------------------

11

8.2

Personal Agreement. The provisions of this Agreement are in lieu of the
provisions of any collective bargaining agreement, and therefore, no collective
bargaining agreement will apply with respect to the relationship between the
parties hereto (subject to the applicable provisions of law).

    8.3

Further Assurances. Each party hereto will promptly and duly execute and deliver
to the other party such further documents and assurances and take such further
action as such other party may from time to time reasonably request in order to
more effectively carry out the intent and purpose of this Agreement and to
establish and protect the rights and remedies created or intended to be created
hereby.

    8.4

Waiver. No provision hereof will be deemed waived and no breach excused, unless
such waiver or consent excusing the breach is made in writing and signed by the
party to be charged with such waiver or consent. A waiver by a party of any
provision of this Agreement will not be construed as a waiver of a further
breach of the same provision.

    8.5

Amendments in Writing. No amendment, modification or rescission of this
Agreement will be effective unless set forth in writing and signed by the
parties hereto.

    8.6

Assignment. Except as herein expressly provided, the respective rights and
obligations of the Executive and the Company under this Agreement will not be
assignable by either party without the written consent of the other party and
will, subject to the foregoing, enure to the benefit of and be binding upon the
Executive and the Company and their permitted successors or assigns. Nothing
herein expressed or implied is intended to confer on any person other than the
parties hereto any rights, remedies, obligations or liabilities under or by
reason of this Agreement.

    8.7

Severability. In the event that any provision contained in this Agreement is
declared invalid, illegal or unenforceable by a court or other lawful authority
of competent jurisdiction, such provision will be deemed not to affect or impair
the validity or enforceability of any other provision of this Agreement, which
will continue to have full force and effect.

    8.8

Headings. The headings in this Agreement are inserted for convenience of
reference only and will not affect the construction or interpretation of this
Agreement.

    8.9

Number and Gender. Wherever the singular or masculine or neuter is used in this
Agreement, the same will be construed as meaning the plural or feminine or a
body politic or corporate and vice versa where the context so requires.


--------------------------------------------------------------------------------

12

8.10

Time. Time is of the essence in this Agreement.

    8.11

Governing Law. This Agreement will be construed and interpreted in accordance
with the laws of the State of Israel applicable therein, and each of the parties
hereto expressly attorns to the jurisdiction of the courts of the State of
Israel. The sole and exclusive place of jurisdiction in any matter arising out
of or in connection with this Agreement will be the applicable Tel-Aviv court.

    8.12

Enurement. This Agreement is intended to bind and enure to the benefit of the
Company, its successors and assigns, and the Executive and the personal legal
representatives of the Executive.

IN WITNESS WHEREOF the parties hereto have executed this Agreement effective as
of the date and year first above written.

 

Per: /s/ Cally Ka Lai Lai   /s/ Shlomo Palas   Blue Sphere Corporation   Shlomo
Palas         Name: Cally Ka Lai Lai             Title:    


--------------------------------------------------------------------------------